240 P.3d 1099 (2010)
236 Or. App. 461
STATE of Oregon, Plaintiff-Respondent,
v.
Frank Marvin PHILLIPS, Jr., Defendant-Appellant.
93C21516; A137773.
Court of Appeals of Oregon.
Decided July 28, 2010.
Peter Gartlan, Chief Defender, and Zachary Lovett Mazer, Deputy Public Defender, Office of Public Defense Services, for petition.
Before SCHUMAN, Presiding Judge, and BREWER, Chief Judge, and RIGGS, Senior Judge.
PER CURIAM.
In State v. Phillips, 234 Or.App. 676, 229 P.3d 631 (2010), defendant appealed from a judgment of contempt, raising four assignments of error. He subsequently filed a pro se supplemental brief raising two additional assignments of error. We rejected his first assignment of error on the ground that it was not preserved, and, in a, we expressly rejected the remaining three assignments of error in his opening brief. In a petition for reconsideration, defendant points out that we did not expressly dispose of the assignments of error in his pro se supplemental brief. Defendant is correct. We therefore grant his petition for reconsideration in order to state that, in addition to the other assignments of error that we rejected, we also reject the assignments of error in his pro se supplemental brief without discussion.
Reconsideration allowed; opinion modified and adhered to as modified.